      Case 2:19-cv-00683-ACA-JHE Document 18 Filed 11/20/20 Page 1 of 2                    FILED
                                                                                  2020 Nov-20 PM 03:20
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

SILAS JACKSON,                             )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No.: 2:19-cv-00683-ACA-JHE
                                           )
WARDEN GORDY, et al.,                      )
                                           )
       Defendants.                         )

                          MEMORANDUM OPINION
      The magistrate judge filed a report on October 2, 2020, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted pursuant to 28 U.S.C. § 1915A(b). (Doc. 6). Although the magistrate

judge advised Plaintiff Silas Jackson of his right to file specific written objections

within fourteen days, Mr. Jackson filed no objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation.
Case 2:19-cv-00683-ACA-JHE Document 18 Filed 11/20/20 Page 2 of 2




The court will enter a final judgment consistent with this opinion.

DONE and ORDERED this November 20, 2020.



                              _________________________________
                              ANNEMARIE CARNEY AXON
                              UNITED STATES DISTRICT JUDGE




                                   2
